Citation Nr: 0207501	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  94-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The deceased veteran served on active duty from January 1941 
to June 1945.  His service records show that he was awarded 
the Combat Infantryman Badge, the Bronze Star Medal and the 
Purple Heart Medal with Oak Leaf Cluster.  The appellant in 
this claim is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1992 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death.  The Board remanded the case to the RO for evidentiary 
development in April 1997.  Following this development, the 
case was returned to the Board for appellate adjudication.  
In April 2001, the Board referred the claim to an Independent 
Medical Epert (IME) for an opinion regarding the relationship 
of the disease which caused the veteran's death to his period 
of military service.  In April 2002, the IME returned the 
case to the Board with the requested opinion.  In June 2002, 
the appellant and her representative had opportunity to 
review the opinion prior to the Board's adjudication.


FINDINGS OF FACT

1.  The veteran served as an infantryman attached to an 
armored unit during World War II and was significantly 
exposed to exhaust from internal combustion engines in the 
course of his military service.

2.  The veteran died in June 1991 as the result of pneumonia 
due to, or as a consequence of prolymphocytic leukemia.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound, left leg, 
rated as 10 percent disabling from June 1945; psychoneurosis, 
anxiety state, rated as 30 percent disabling from June 1946; 
chronic lumbar myositis, rated as noncompensably disabling 
from June 1948; and a slight wound of the right foot, rated 
as noncompensably disabling from June 1948.

4.  The evidence is in approximate equipoise as to the 
question of whether the veteran's prolymphocytic leukemia was 
a result of his exposure during active military service to 
toxic benzene and hydrocarbon compounds contained in the 
exhaust of internal combustion engines.


CONCLUSION OF LAW

The veteran's prolymphocytic leukemia which caused his death 
was the result of active service.  38 U.S.C.A. §§ 1310, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

A review of the correspondence associated with the claims 
file indicates that the appellant had never been provided 
with express notice of the implementation of the VCAA or its 
provisions, including an explanation of how VA would assist 
her in obtaining necessary information and evidence.  The 
file does not indicate that the appellant has been made aware 
of the information and evidence necessary to substantiate her 
claim or that she has been provided opportunities to submit 
such evidence in light of the VCAA.  However, in view of the 
favorable outcome of this appellate decision which results in 
a full grant of the benefit sought, we find that this 
procedural failure constitutes harmless error.  For this 
reason, further development is unnecessary, notwithstanding 
that the notice requirements of 38 U.S.C.A. §§ 5103 and 5103A 
have not been met.  Additionally, a remand to correct this 
defect would create an unnecessary delay of the issuance of 
our favorable determination.

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  
The standard of review for cases before the Board are as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The veteran's death certificate shows that he died in June 
1991 from pneumonia as a result of prolymphocytic leukemia.  
No other significant conditions were reported as contributing 
to his death.  Prior to his death he was service-connected 
for an anxiety state psychoneurosis (rated 30 percent 
disabling); residuals of a gunshot wound to the left leg 
(rated as 10 percent disabling); and chronic lumbar myositis 
and a slight wound of the right foot, each rated as 
noncompensably disabling.

The veteran's service medical records show that his military 
unit was "C" Company of the 46th Armored Infantry, which was 
attached to the 5th Armored Division.  The medical records 
are entirely negative for any complaints, treatment or 
diagnosis pertaining to toxic chemical exposure or symptoms 
suggestive of leukemia.  Separation examination in 1945 
revealed no pertinent complaints or findings. 

The veteran's record of honorable discharge shows that he 
served as a rifleman with the 5th Armored Division and that 
his military campaigns were in Africa, the Middle East and 
Europe.

VA medical records show that the veteran was diagnosed with 
prolymphocytic leukemia in February 1989.  Records show 
thereafter that he received ongoing treatment for this 
disease up to the time of his death in June 1991.

At an RO hearing in May 1993, the appellant testified, in 
pertinent part, that her late husband, the veteran, served in 
the 5th Armored Infantry Division during World War II and 
that he was an infantryman who walked into battle behind a 
column of advancing armored vehicles.  She submitted the 
theory that his prolymphocytic leukemia was due to his 
exposure to motor vehicle exhaust in service.  In support of 
her claim, she submitted various articles which addressed the 
etiological relationship lymphocytic leukemia and exposure to 
certain chemicals, including benzene, and an article which 
stated that internal combustion engine fuel commonly 
contained benzene as one of its chemical components.

In correspondence dated in September 1997, a private 
physician, W.E.M., M.D., reported that he had been acquainted 
with the veteran and had previously treated him for 
hypertension.  Though Dr. W.E.M admitted that he had not been 
the veteran's treating physician during his terminal illness, 
he stated that he had learned that the veteran had been 
significantly exposed to benzene, hydrocarbon and 
hydrocarbon-like fumes during military service.  Dr. W.E.M. 
noted that the veteran died of leukemia and stated that since 
chemicals such as hydrocarbons were known to be toxic to the 
human liver and blood cells, it was his opinion that it was 
likely that the veteran's exposure to hydrocarbon fumes 
during military service in the 1940's could have been the 
cause of his development of leukemia later in life.

In correspondence dated in April 2002, the IME reported that 
he reviewed the veteran's claims folder and his pertinent 
military and medical history.  After discussing various 
medical studies regarding the correlation between exposure to 
benzene by persons employed in the automotive and internal 
combustion engine repair vocation and the petroleum 
refinement and petroleum distribution industries and their 
subsequent development of leukemia, the IME presented the 
following opinion:

"While this examination of the science and the 
veteran's medical record has been an effort to be 
thorough, logical and consistent with current 
medical understanding of carcinogenesis, there is 
no data available that would directly shed light 
on the level of exposure to benzene fumes to an 
infantryman in battle.  Therefore the strength of 
any opinion must be guarded, however, I feel it 
is more likely than not, that the veteran's 
prolymphocytic leukemia and subsequent death was 
the result of exposure to fumes while serving in 
World War II from January 1941 to June 1945."

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2001).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that an abnormal blood test in service will permit 
service connection for leukemia, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection for a disabling disease 
may also be granted under 38 C.F.R. § 3.303(d) when it is 
established that the disease diagnosed after discharge is the 
result of active service. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

Service connection for the cause of death can also be granted 
if the evidence establishes that service-connected disability 
constituted a contributory cause of death.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, with debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c) (2001).

In the present case, there is objective medical evidence 
indicating that the veteran's prolymphocytic leukemia which 
caused his death was related to his period of active service.  
The statement of Dr. W.E.M. and the opinion of the IME both 
draw an etiological link between the veteran's prolymphocytic 
leukemia and his exposure toxic benzene and hydrocarbon 
compounds in engine exhaust fumes during his period of 
military service.  What remains in question is the degree to 
which the veteran was exposed, if any, to engine exhaust 
fumes in service.  In this regard, there is no objective 
evidence, per se, showing such exposure, much less a 
quantification of how much engine exhaust he had been 
exposed.  However, his service medical records and record of 
honorable discharge show that he served in combat with an 
infantry company attached to an armored division during the 
bulk of his period of active duty.  This documentation tends 
to corroborate the appellant's hearing testimony, in which 
she reported that her late husband, the veteran, was a foot 
soldier who followed behind advancing armored columns in 
combat during World War II.  Furthermore, 38 C.F.R. 
§ 3.304(d) provides that satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  In view of this, it appears as likely as not 
that the veteran would have been exposed to tank engine 
exhaust while engaged in combat during his military campaigns 
throughout Africa, the Middle East and Europe.  Resolving all 
doubt in the appellant's favor, we find that the veteran had 
significant exposure to toxic hydrocarbon and benzene 
compounds in engine exhaust during service, and that as a 
result he developed prolymphocytic leukemia over 40 years 
later which eventually caused his death.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303(d); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The appellant's claim of service 
connection for the veteran's cause of death is therefore 
granted, subject to the applicable controlling laws and 
regulations which govern awards of VA compensation benefits.


ORDER

Service connection for the veteran's cause of death is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

